      Case 20-18488-MBK      Doc 354    Filed 10/08/20 Entered 10/08/20 09:39:24               Desc Main
                                       Document     Page 1 of 2

   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY

    Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                       Order Filed on October 8, 2020
   Eitan D. Blanc, Esquire                                             by Clerk
   Zarwin Baum DeVito Kaplan Schaer Toddy, P.C.                        U.S. Bankruptcy Court
                                                                       District of New Jersey
   2005 Market Street, 16th Floor
   Philadelphia, PA 19103
   215-569-2800
   edblanc@zarwin.com

   Counsel for DVL, Inc. and DVL Kearny Holdings, LLC

   In Re:                                                 Chapter 11
   CONGOLEUM CORPORATION,
                                                          Case No. 20-18488 (MBK)
                 Debtor.1
                                                          Hearing Date: October 15, 2020 at
                                                          10:00 a.m.




                     Recommended Local Form             Followed           Modified




          AGREED ORDER GRANTING DVL, INC. AND DVL KEARNY HOLDINGS, LLC
        RELIEF FROM THE ORDER (I) ESTABLISHING DEADLINGS TO FILE PROOFS OF
         CLAIM AGAINST THE DEBTOR INCLUDING, BUT NOT LIMITED TO, CLAIMS
            ARISING UNDER SECTION 503(b)(9) OF THE BANKRUPTCY CODE, (II)
         APPROVING THE FORM AND MANNER OF NOTICE OF THE BAR DATES, (III)
                GRANTING RELATED RELIEF (DOCKETED AT NUMBER 203)

              The relief set forth on the following page numbered 2 is hereby ORDERED.




DATED: October 8, 2020
Case 20-18488-MBK         Doc 354     Filed 10/08/20 Entered 10/08/20 09:39:24         Desc Main
                                     Document     Page 2 of 2


        Upon consideration of the “Motion of DVL, Inc. and DVL Kearny Holdings, LLC

 (together, “DVL”) for Relief From the Order (I) Establishing Deadlines to File Proofs of Claim

 Against the Debtor Including, But Not Limited to, Claims Arising Under Section 503(b)(9) of the

 Bankruptcy Code, (II) Approving the Form and Manner of Notice of the Bar Dates, (III) Granting

 Related Relief” [Docket No. 305] (the “Motion”), and all responses thereto, and after hearing

 thereon, with all required notice provided, it is

        IT IS HEREBY ORDERED THAT:

        1.      The General Bar Date of October 15, 2020 at 5:00 p.m. (ET), set by the Court in

 its “Order (I) Establishing Deadlines to File Proofs of Claim Against the Debtor Including, But

 Not Limited To, Claims Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Approving

 the Form and Manner of Notice of the Bar Dates, (III) Granting Related Relief” [Docket No.

 203,] is not applicable to DVL and is hereby extended for DVL to and including January 11, 2021

 at 5:00 p.m. (ET).

        2.      This Order is without prejudice to the right of DVL to seek an extension of the

 General Bar Date to a date beyond January 11, 2021 at 5:00 p.m. (ET) or to seek related relief

 excusing DVL from complying with this Order with respect to filing claims against the Debtor’s

 estate or to the rights of the Debtor and/or the Debtor’s Official Committee of Unsecured

 Creditor’s to oppose any such relief as may be sought by DVL.
